Name: 78/869/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in the Federal Republic of Germany in 1978 pursuant to Directives 72/159/EEC, 72/160/EEC and 75/268/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural policy;  regions of EU Member States;  agricultural structures and production
 Date Published: 1978-10-24

 Avis juridique important|31978D086978/869/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in the Federal Republic of Germany in 1978 pursuant to Directives 72/159/EEC, 72/160/EEC and 75/268/EEC (Only the German text is authentic) Official Journal L 297 , 24/10/1978 P. 0028 - 0030COMMISSION DECISION of 9 October 1978 on the implementation of the reform of agricultural structures in the Federal Republic of Germany in 1978 pursuant to Directives 72/159/EEC, 72/160/EEC and 75/268/EEC (Only the German text is authentic) (78/869/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directives 76/837/EEC (2) and 77/390/EEC (3), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), and in particular Article 13 thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purpose of structural improvement (5), and in particular Article 9 (3) thereof, Whereas the Government of the Federal Republic of Germany has notified, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 8 (4) of Directive 72/160/EEC, the texts of the following provisions: - principles for the encouragement of investment in individual farms and settlement of rural areas, in the version of 5 May 1978, - principles for the encouragement of investment in individual combined farms and forestry enterprises and in individual forestry enterprises, in the version of 5 May 1978, - principles for the encouragement of farms in mountain areas and in certain less-favoured areas, of 5 May 1978, - principles regarding premiums to encourage the granting of long leases, of 5 May 1978, - principles regarding adaptation grants to assist elderly agricultural workers, of 5 May 1978, - principles governing aid for village renovation, of 5 May 1978, - 20th amending law pursuant to the law concerning financial assistance for elderly farmers; Whereas the Government of the Federal Republic of Germany also communicated, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 8 (4) of Directive 72/160/EEC, the amended texts of the following provisions adopted by the LÃ ¤nder, or confirmed their continued validity for 1978: Schleswig-Holstein - directives of 26 April 1974 to encourage the formation of associations for the rational use of agricultural machinery (machinery syndicates), - directives of 18 February 1974 and 19 April 1974 to encourage farmers to employ auxiliary farm labour, - directives of 9 February 1978 to encourage the construction of buildings for cattle and pig farming, - directives of 1 April 1977 to encourage the draining of individual farms; Lower Saxony - directives of 11 December 1974 on the granting of subsidies to machinery syndicates, - directives of 13 December 1972 to encourage the pooling of labour resources by farms, - directives on special measures relating to agricultural holdings in Lower Saxony (phased investment plan), in the version of 19 December 1977, (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 145, 13.6.1977, p. 43. (4)OJ No L 128, 19.5.1975, p. 1. (5)OJ No L 96, 23.4.1972, p. 9. - directives of 24 April 1974 on measures to facilitate cessation of farming, in the version of 2 August 1976; North Rhine-Westphalia - directives of 4 February 1975 to encourage the formation of machinery syndicates, - directives of 16 August 1976 to encourage auxiliary farm labour, - directives of 3 January 1977 for encouraging the use of grassland (3.1.1); Hesse - directives of 8 March 1975 on the granting by the Land of subsidies to land development associations, - directives of 21 December 1972 on the promotion of joint land development schemes; Rhineland-Palatinate - order of 17 July 1978 to promote the formation of machinery syndicates and the pooling of labour resources; Baden-WÃ ¼rttemberg - directives of 1 January 1977 to encourage the joint use of machinery through the formation of machinery syndicates, - directives of 1 January 1975 on the use of land funds for the provision of local female helpers and auxiliary farm labourers, - directives of 19 April 1974 on additional measures to encourage the construction of buildings on development farms, in the version of 28 March 1978, - directives of 10 May 1978 on agricultural credits in the Land, - directives of 2 November 1977 for encouraging agricultural measures designed to protect agricultural land (subsidies to sheep farms), - directives of 28 March 1978 and 11 August 1978 relating to the programme of regional reservation and development (investments in farms), - directives of 2 August 1974 on aid for the creation and improvement of pasture on land which otherwise could no longer be used; Saarland - order of 5 June 1973 to promote cooperation between farms; Bavaria - order of 20 March 1973 laying down special conditions for financial assistance under Article 6 (5) of the law on the promotion of agriculture in Bavaria (machinery syndicates), - order of 27 July 1972 laying down general conditions relating to financial assistance for central services for local female helpers and auxiliary farm labourers, - directives of 12 March 1973 on the encouragement of village improvements, in the version of 5 May 1976, - directives of 20 December 1977 on agricultural credits in the Land, - directives concerning the Bavarian alpine and highland programme 1978; Whereas the versions from 1973 to 1977, of the abovementioned laws, regulations and administrative provisions and the law on the gradual incorporation of old-age pensions into financial assistance for farmers (seventh amending law pursuant to the law concerning financial assistance for elderly farmers of 19 December 1973), which governs inter alia the introduction of the annuity mentioned in Article 2 (1) (a) of Directive 72/160/EEC, were the subject of Commission Decisions 74/185/EEC (1), 74/258/EEC (2), 75/476/EEC (3), 76/122/EEC (4), 76/374/EEC (5), 77/57/EEC (6) and 77/790/EEC (7); Whereas the Government of the Federal Republic of Germany also forwarded, pursuant to Article 2 of Commission Decision 74/185/EEC of 13 March 1974 and Article 2 of Commission Decision 77/790/EEC of 28 November 1977, a report on the application of the principles for the granting of investment aid in individual combined farming and forestry undertakings and in individual forestry undertakings; Whereas under Article 18 (3) of Directive 72/159/EEC and Article 9 (3) of Directive 72/160/EEC the Commission must decide whether, having regard to the compatibility of the provisions notified with those Directives and with Directive 75/268/EEC and to the objectives of the said Directives and to the need for a (1)OJ No L 94, 4.4.1974, p. 22. (2)OJ No L 141, 24.5.1974, p. 7. (3)OJ No L 212, 9.8.1975, p. 13. (4)OJ No L 18, 17.1.1976, p. 25. (5)OJ No L 102, 15.4.1976, p. 21. (6)OJ No L 11, 14.1.1977, p. 27. (7)OJ No L 328, 21.12.1977, p. 12. proper connection between the various measures, the conditions for continued financial contribution by the Community in 1978 are satisfied; Whereas, subject to the reservations already set out in Commission Decision 74/185/EEC relating to the principles for the granting of investment aid in individual combined farming and forestry undertakings and in individual forestry undertakings, the provisions notified are consistent with the objectives of Directives 72/159/EEC, 72/160/EEC and 75/268/EEC; Whereas the report from the Government of the Federal Republic of Germany referred to above showed that in 1977 also less than 1 % of all aided farms received aid under the aforesaid principles, and, consequently, that the measure concerned, which does not comply with the requirements of Article 14 (2) of Directive 72/159/EEC, has only very little practical significance ; whereas the achievement of the objectives of the Directive was therefore hardly at all affected thereby in 1977; Whereas the Community must, however, remain in a position to ascertain that the measure does not acquire special significance which might endanger the achievement of the objectives of the Directives; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The abovementioned provisions for the implementation in the Federal Republic of Germany in respect of the year 1978 of Directives 72/159/EEC, 72/160/EEC and 75/268/EEC satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC, Article 13 of Directive 75/268/EEC and Article 6 of Directive 72/160/EEC. Article 2 The Government of the Federal Republic of Germany shall forward to the Commission not later than 31 March 1979 the report for 1978 referred to in Article 2 of Commission Decision 74/185/EEC of 13 March 1974. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 October 1978. For the Commission Finn GUNDELACH Vice-President CORRIGENDA Corrigendum to Commission Regulation (EEC) No 1726/78 of 24 July 1978 opening an invitation to tender for the mobilization of milled long grain rice as food aid for Mauritius (Official Journal of the European Communities No L 201 of 25 July 1978) Page 18, Article 7 (1) and (2): for : "- broken rice : 2 75 % maximum", read : "- broken rice : 25 % maximum".